Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 1 of 12 PageID #: 404



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK




          -----------------------------X
                                       :
          WINDWARD BORA LLC,           :
                                       :          19-CV-4601 (RRM)(JO)
                          Plaintiff,   :
                                       :          February 19, 2020
                                       :
                     V.                :          Brooklyn, New York
                                       :
          VADIM BORODYANSKY, et al.,   :
                                       :
                          Defendant.   :
          -----------------------------X


               TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE JAMES ORENSTEIN
                        UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:               RAFI HASBANI, ESQ.




          For the Defendant:               CHRISTOPHER VILLANTI, ESQ.


          Audio Operator:


          Court Transcriber:               ARIA SERVICES, INC.
                                           c/o Elizabeth Barron
                                           102 Sparrow Ridge Road
                                           Carmel, NY 10512
                                           (845) 260-1377



          Proceedings recorded by electronic sound recording,
          transcript produced by transcription service
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 2 of 12 PageID #: 405
                                                                             2



   1                 THE CLERK:      Welcome, everybody.        We’re on

   2   the record in Windward Bora v. Borodyansky, 19-CV-4601.

   3                 Counsel, state your appearances please.               For

   4   the plaintiff?

   5                 MR. HASBANI:      Rafi Hasbani from Hasbani &

   6   Light, attorneys for the plaintiff.

   7                 MR. VILLANTI:       Christopher Villanti of

   8   Petroff Amshem for the defendants Borodyansky and

   9   Rytova.

  10                 THE COURT:      Good morning, everybody.

  11                 MR. HASBANI:      Good morning.

  12                 MR. VILLANTI:       Good morning, your Honor.

  13                 THE COURT:      All right, folks, so -- Mr.

  14   Villanti, your client still hasn’t provided the

  15   acceleration letter?

  16                 MR. VILLANTI:       They did find an acceleration

  17   letter, which was provided.           It turns out, at least

  18   what we have, what he was able to find was, it was

  19   later than he thought and it’s within six years, but he

  20   did find an acceleration letter around that time.

  21                 THE COURT:      Okay.    Are you withdrawing the

  22   counterclaim?

  23                 MR. VILLANTI:       We wanted to -- the reason

  24   why we asked partially also for the subpoena on PNC was

  25   just to get -- there are two letters that are exactly
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 3 of 12 PageID #: 406
                                                                             3



   1   the same like this, not only the one in 2013 but there

   2   was another one sent in 2016.            So with that, it’s

   3   possible obviously that there was one sent within two

   4   months earlier, which wouldn’t create the SOL issue

   5   but --

   6                 THE COURT:      Based on your reasonable

   7   inquiry, do you know that there is such a letter?

   8                 MR. VILLANTI:       I don’t know.      No, I don’t

   9   know for sure.

  10                 THE COURT:      How can you maintain the

  11   counterclaim consistent with Rule 11?

  12                 MR. VILLANTI:       Given what we have right now,

  13   we can’t.     I would admit it.

  14                 THE COURT:      You’re withdrawing it?         Look,

  15   you know what the ethical rules are and you know what

  16   Rule 11 says.       Are you ethically in a position to

  17   maintain this counterclaim?

  18                 MR. VILLANTI:       I think -- I would submit

  19   that we --

  20                 THE COURT:      Please answer my question.

  21                 MR. VILLANTI:       Yes.   Given what we have, I

  22   can’t maintain it.        I freely admit that.

  23                 THE COURT:      So why not withdraw it?         If it’s

  24   an ethical violation and a violation of Rule 11 to

  25   maintain it, why not withdraw it?
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 4 of 12 PageID #: 407
                                                                             4



   1                 MR. VILLANTI:       I don’t believe it’s --

   2                 THE COURT:      Unless you want me to take the

   3   steps are appropriate when somebody violates Rule 11

   4   and their ethical obligations.            I don’t want to do

   5   that.

   6                 MR. VILLANTI:       No, and I don’t -- I’m not

   7   trying to put your Honor in any kind of position to do

   8   that.

   9                 THE COURT:      Well then, do what’s right.

  10   Look, you can’t -- you know you can’t have it both

  11   ways, right?

  12                 MR. VILLANTI:       Yes.

  13                 THE COURT:      Okay, so I will leave it to you

  14   to take appropriate steps given the fact -- given your

  15   candid admission, which I appreciate --

  16                 MR. VILLANTI:       Yes.

  17                 THE COURT:      -- that you are not in a

  18   position ethically or consistent with Rule 11 to

  19   maintain the counterclaim.

  20                 MR. VILLANTI:       Yes, your Honor.

  21                 THE COURT:      Mr. Hasbani.

  22                 MR. HASBANI:      Yes, your Honor.

  23                 THE COURT:      The payment history and other

  24   documents that they want to subpoena are things that

  25   are within your legal right to get from these other
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 5 of 12 PageID #: 408
                                                                             5



   1   parties, correct?

   2                 MR. HASBANI:      Correct, and we are --

   3                 THE COURT:      Have you gotten them?

   4                 MR. HASBANI:      Not yet.

   5                 THE COURT:      You have violated your

   6   obligations to provide the discovery because it’s not

   7   just what’s in your possession, it’s possession,

   8   custody, and control, and these are within your

   9   control, correct?

  10                 MR. HASBANI:      They are not in our control.

  11                 THE COURT:      You have a legal right to get

  12   them from these folks, right?

  13                 MR. HASBANI:      Correct.

  14                 THE COURT:      You can issue a subpoena to

  15   them, as I discussed with you last time, and enforce it

  16   if they don’t comply, correct?

  17                 MR. HASBANI:      I was advised by them that

  18   they would provide these documents without the

  19   subpoena.

  20                 THE COURT:      You have a legal obligation to

  21   provide them because they’re within you’re legal

  22   control, correct?

  23                 MR. HASBANI:      Correct.

  24                 THE COURT:      You have failed to do that,

  25   correct?
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 6 of 12 PageID #: 409
                                                                             6



   1                 MR. HASBANI:      Correct.

   2                 THE COURT:      Any reason why I shouldn’t

   3   preclude you from establishing the matters to which

   4   they are relevant, namely the payment history and the

   5   purported failure to pay on the loan?

   6                 MR. HASBANI:      Your Honor, I mean, as the

   7   case law provided in my letter, we can rely on their

   8   records with regard to payoff amount.

   9                 THE COURT:      Yes, but what you can’t do is

  10   deny them discovery to show that your records are

  11   incorrect.      And if you fail to provide them discovery,

  12   you can be precluded under Rule 37, as I warned would

  13   be the case.      You can be precluded -- one of the

  14   sanctions under Rule 37 that I advised I would

  15   consider, one of those sanctions is to preclude you

  16   from establishing something as to which you’ve denied

  17   discovery, right?

  18                 MR. HASBANI:      Correct.

  19                 THE COURT:      Any reason I shouldn’t do that?

  20                 MR. HASBANI:      Because we’ve taken the

  21   necessary steps to obtain these documents and there’s

  22   been a delay --

  23                 THE COURT:      Did you send them a subpoena?

  24                 MR. HASBANI:      I believe so.

  25                 THE COURT:      To the companies?
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 7 of 12 PageID #: 410
                                                                             7



   1                 MR. HASBANI:      Yes.

   2                 THE COURT:      Have you enforced it?

   3                 MR. HASBANI:      Not yet.

   4                 THE COURT:      Well, then you haven’t --

   5                 MR. HASBANI:      We’ve sent --

   6                 THE COURT:      You haven’t done the things that

   7   are necessary.       Look, you have an obligation --

   8                 MR. HASBANI:      We’ve issued --

   9                 THE COURT:      Excuse me, excuse me.

  10                 MR. HASBANI:      May I just finish?

  11                 THE COURT:      I’m sorry.     You had an

  12   obligation, as we discussed the last time we were

  13   here --

  14                 MR. HASBANI:      Yes.

  15                 THE COURT:      -- a month ago.       You had an

  16   obligation to provide these documents in discovery,

  17   correct?

  18                 MR. HASBANI:      You have failed in that

  19   obligation, correct?

  20                 MR. HASBANI:      Correct.

  21                 THE COURT:      I gave you a deadline for

  22   compliance and warned you of sanctions under Rule 37 if

  23   you failed to comply, correct?

  24                 MR. HASBANI:      Correct.

  25                 THE COURT:      Why shouldn’t I therefore, given
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 8 of 12 PageID #: 411
                                                                             8



   1   that you had the ability to enforce your subpoena,

   2   given that you failed to discharge your obligation to

   3   do so, and given that were you on notice of the

   4   potential consequences, why shouldn’t I preclude you?

   5                 MR. HASBANI:      I believe I was required to

   6   give them thirty days to comply with the subpoena and

   7   we were here less than thirty days ago.

   8                 THE COURT:      But less than thirty days ago

   9   was well after you were supposed to provide the

  10   discovery, correct?

  11                 MR. HASBANI:      Correct.

  12                 THE COURT:      All right.     I’m going to impose

  13   that sanction.

  14                 Anything else for today, folks?

  15                 MR. VILLANTI:       I don’t think so, your Honor.

  16                 THE COURT:      Okay, have a good day.

  17                 MR. HASBANI:      Thank you.

  18                 MR. VILLANTI:       Thank you.

  19                 THE COURT:      I’m sorry, are we still on the

  20   record?

  21                 THE CLERK:      Yes.

  22                 THE COURT:      Are you able to maintain the

  23   lawsuit if you can’t prove the payment history?

  24                 MR. HASBANI:      I believe so.

  25                 THE COURT:      How?
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 9 of 12 PageID #: 412
                                                                             9



   1                 MR. HASBANI:      I have a note mortgage and

   2   they’ve admitted to default.

   3                 THE COURT:      No, you’re precluded from

   4   introducing that because it’s the subject matter I’m

   5   precluding.

   6                 MR. HASBANI:      Actually, the note, the

   7   mortgage, and the proof of default have been already

   8   introduced.

   9                 THE COURT:      When you say introduced, not in

  10   evidence.

  11                 MR. HASBANI:      They’ve been provided to

  12   counsel.

  13                 THE COURT:      Not in evidence.       You haven’t

  14   had a trial yet.

  15                 MR. HASBANI:      Correct.

  16                 THE COURT:      You are precluded from entering

  17   them in evidence at trial.

  18                 MR. HASBANI:      But those documents were

  19   already provided in discovery.

  20                 THE COURT:      Yes, I know, but it’s the

  21   subject --

  22                 MR. HASBANI:      Why would I be precluded --

  23                 THE COURT:      Why?

  24                 MR. HASBANI:      Why would I be precluded

  25   from --
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 10 of 12 PageID #: 413
                                                                             10



    1                 THE COURT:     Look, I don’t -- I don’t want to

    2   think that you are being wilfully obtuse but it looks

    3   that way.     I have precluded the subject matter, not the

    4   evidence that you failed to get, because that would

    5   only have the potential for undermining your claim and

    6   I understand why you don’t want to provide it.

    7                 MR. HASBANI:      There’s --

    8                 THE COURT:     What you’re precluded on is the

    9   subject matter of their payment history, their failure

  10    to pay.     How can you maintain your claim if you cannot

  11    prove their failure to pay?

  12                  MR. HASBANI:      They admitted it.

  13                  THE COURT:     How?    I’ve precluded the subject

  14    matter.

  15                  MR. HASBANI:      I understand but they’ve

  16    admitted it in their state action.

  17                  THE COURT:     If you’re saying that you think

  18    you’ve got a path forward, I will recommend dismissal.

  19    Have a good day.

  20                  MR. HASBANI:      Your Honor, they’ve admitted

  21    it in their state action.

  22                  THE COURT:     Have a good day.        You have

  23    wilfully failed to do what you are required to do in

  24    discovery and made it impossible for them to get a fair

  25    trial on your claim.
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 11 of 12 PageID #: 414
                                                                             11



    1                 MR. HASBANI:      I respectfully disagree, your

    2   Honor.

    3                 THE COURT:     I know you do.       Have a good day.

    4                 MR. HASBANI:      Thank you?

    5                              * * * * * * *

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:19-cv-04601-RRM-JO Document 30 Filed 03/09/20 Page 12 of 12 PageID #: 415
                                                                             12



    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18           I certify that the foregoing is a correct

  19    transcript from the electronic sound recording of the

  20    proceedings in the above-entitled matter.

  21

  22

  23

  24

  25    ELIZABETH BARRON                               February 20, 2020
